Ingraham, J.
There is nothing in the will to construe which this action is brought to show that the testatrix had a different intention than that expressed by the legal meaning of the words “heirs at law and next of kin,” as used by her in the will; and the meaning of those words has been settled in this state by the case of Keteltas v. Keteltas, 72 N. Y. 312. The able and exhaustive opinion of the learned judge at special term renders any further discussion of the question involved unnecessary, and for the reasons stated by him in his opinion the judgment should be affirmed, with costs.
Van Brunt, P. J„ concurs in result. O’Brien, J., concurs.